Citation Nr: 0107036	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hysterectomy with 
bilateral salpingo-oophorectomy associated with benign 
fibroid tumors.

2.  Entitlement to restoration of a 40 percent evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1977 to July 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1998 and November 1999 of 
the Department of Veterans Affairs (VA) Regional Office (RO).

By an August 1999 rating action, the RO proposed to reduce 
the evaluation for hypertension from 40 percent to 20 percent 
on the basis that the veteran had blood pressure readings 
with diastolic pressures predominantly 110 or more but none 
above 120 and systolic pressure no higher than 190.  The 
veteran was notified of this proposed reduction by a letter 
from the RO that same month.  She contested the reduction and 
submitted medical evidence against it.  The RO considered the 
evidence and determined the reduction was still warranted.  
In November 1999 the RO reduced the rating to 20 percent, 
effective February 1, 2000, and the veteran then appealed.


FINDINGS OF FACT

1.  In a decision issued in March 1995, the RO denied the 
veteran's claim for service connection on the basis that the 
hysterectomy and bilateral salpingo-oophorectomy was not 
related to the veteran's gynecological complaints in service 
and was the result of post-service causes.  That decision is 
final.

2.  Evidence associated with the claims file since the March 
1995 RO decision is either duplicative or cumulative of 
evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In August 1999, the RO proposed to reduce the schedular 
rating for the veteran's service-connected hypertension from 
40 percent to 20 percent.  The veteran was notified of this 
proposed reduction that same month; she was also notified 
that she had 30 days to request a hearing and 60 days to 
submit additional evidence.

4.  The medical evidence reflects that the veteran's 
hypertension has undergone material improvement that is 
reasonably certain to continue under the ordinary conditions 
of life.

5.  The veteran's hypertension is currently manifested by the 
need to take blood pressure medications.  Her diastolic 
pressure is not shown to be predominately 120 or more.


CONCLUSIONS OF LAW

1.  The RO denied the claim of service connection for 
hysterectomy and bilateral salpingo-oophorectomy associated 
with benign fibroid tumors in March 1995 and, accordingly, 
that decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's March 1995 
decision is not material and does not serve to reopen the 
claim for service connection for hysterectomy and bilateral 
salpingo-oophorectomy associated with benign fibroid tumors.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The rating for hypertension has been properly reduced to 
20 percent, and the criteria for restoration of a 40 percent 
evaluation for the disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.7, 
4.104, Code 7101 (2000).

4.  Since the February 1, 2000 reduction, the criteria for a 
rating in excess of 20 percent for hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.104, Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hysterectomy

Service medical records show the veteran underwent an 
elective tubal ligation in October 1985.  In October 1986, 
she was evaluated and treated for pelvic inflammatory 
disease.  An ultrasound study at that time showed the uterus 
was retroverted but appeared normal in size and contour.  The 
adnexal regions showed no particular abnormality.  There was 
no evidence of fibroid tumors.  A subsequent gynecological 
examination in 1988 was normal.  The remaining records show 
the veteran was variously treated for vaginitis, urinary 
tract infections and difficulty with menses.  At the time of 
her separation examination there were no complaints, findings 
or diagnosis for any pertinent disability.

On post-service VA examination in September 1992 
genitourinary evaluation of the veteran was normal.  

In a statement dated in September 1994 the veteran indicated 
that in about 1985 or 1986 she began experiencing severe pain 
in her lower stomach and low back prior to her period.  She 
also had blood clots during this time and felt as if her 
"whole bottom was going to drop out."  She sought medical 
treatment but was told everything was normal.  She stated 
that over the next several years from 1987 to 1991 she 
continued to experience excessive bleeding, blood clots, pain 
and pressure during her period.  

VA outpatient treatment records dated from July 1992 to 
September 1994 show evaluation for uterine fibroids beginning 
in May 1993.  An ultrasound at that time showed an enlarged 
uterus with a probable fibroid tumor in the fundus on the 
right side.  The left ovary appeared normal and there was 
nonvisualization of the right ovary.  An echogram in January 
1994 showed a retroflexed uterus with findings consistent 
with small fibroids anteriorly.  In April 1994, the veteran 
underwent total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  

The claim for service connection was denied for hysterectomy 
and bilateral salpingo-oophorectomy associated with benign 
fibroid tumors in March 1995.  The veteran was notified of 
the determination later in March 1995, but did not file a 
notice of disagreement within one year of the notification.

Additional evidence received since that time include selected 
service medical records as well as VA outpatient treatment 
records dated from September 1994 to September 1997 which are 
negative for complaints, findings or treatment associated 
with the hysterectomy.  A November 1997 VA examination is 
likewise negative for any genitourinary complaints.  
Additional VA outpatient treatment records dated from January 
1998 to July 1999 show that in November 1998 the veteran 
reported that she was on hormone replacement therapy but only 
took the medication occasionally.  However, the records are 
otherwise negative for pertinent complaints, findings or 
treatment associated with the hysterectomy.  A June 1999 VA 
examination report, is also negative for genitourinary 
complaints.

The veteran submitted information regarding the signs and 
symptoms of endometriosis and fibroids.  

The veteran testified at a videoconference hearing in August 
2000 that while in the military she experienced problems with 
excessive bleeding and blood clots with her menstrual cycle 
and painful intercourse.  She stated that she had an 
ultrasound in 1986, which was negative, but that an 
ultrasound in May 1993 revealed fibroids about a year after 
separation from service.  Subsequently she was scheduled for 
a hysterectomy in April 1994.  The veteran also testified 
that her physician told her that fibroids develop over time 
and would not have just appeared suddenly.  The veteran's 
representative concluded by requesting that the Board review 
all of the evidence with respect to the veteran's claim, 
thereby waiving consideration by the agency of original 
jurisdiction for the material for the period July 1999 to the 
present.  38 C.F.R. § 20.1304(c) (2000).

Additional evidence was received by the RO consisting of VA 
outpatient treatment records dated from October 1999 to 
August 2000 which are negative for pertinent complaints, 
treatment or findings.  


Analysis

All relevant fact have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

In March 1995, the RO denied service connection for 
hysterectomy and bilateral salpingo-oophorectomy associated 
with benign fibroid tumors.  As the veteran did not perfect a 
timely appeal, it is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

In its September 1999 statement of the case, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge and subsequently reviewed the claim under the correct 
legal standard.

Service connection for a hysterectomy and bilateral salpingo-
oophorectomy was  originally denied in March 1995.  Evidence 
before the RO at that time included service medical records, 
a September 1992 VA examination, a September 1994 lay 
statement and VA medical records dated from July 1992 to 
September 1994.

The claim was denied on the basis that the hysterectomy and 
bilateral salpingo-oophorectomy was not related to the 
veteran's gynecological complaints in service.  The veteran 
was notified of the determination later in March 1995, but 
did not file a notice of disagreement within one year of the 
notification.

At the time of the March 1995 decision, there was no evidence 
of a nexus between the veteran's post-service hysterectomy 
and her inservice complaints.  Therefore, any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
additional evidence associated with the veteran's claims file 
since the RO's March 1995 denial consists of duplicates of 
selected service medical records, VA examination reports 
dated in November 1997 and June 1999, VA outpatient treatment 
records from October 1995 to August 2000, an article excerpt 
on endometriosis and fibroids and the hearing transcript from 
August 2000.  

The VA treatment records from 1994 to 2000, primarily 
describe treatment for conditions unrelated to the veteran's 
claimed disorder and do not discuss the hysterectomy at all.  
Of those reports that do discuss the hysterectomy residuals, 
while "new" in the sense that they were not previously of 
record, they are not "material" for purposes of reopening 
the claim.  These records do not indicate that the surgical 
procedure was necessitated because of fibroids or 
gynecological complaints during active duty.  This evidence 
shows post-service treatment without opinion as to onset 
during active service, and cannot be considered material to 
the issue of whether fibroids leading to hysterectomy and 
bilateral salpingo-oophorectomy were incurred in service.

The Board has considered the veteran's contentions and 
hearing testimony.  However these assertions constitute 
nothing more than a restatement of the veteran's basic 
contention, i.e. that any currently manifested hysterectomy 
residuals were incurred during her period of active service.  
Consequently, merely to reiterate these same allegations and 
arguments, when previously made, does not constitute new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Furthermore, since the veteran does not possess the 
medical expertise and training to competently offer an 
opinion as to whether her fibroids which led to hysterectomy 
was incurred or aggravated in active service, lay allegations 
purporting to do so also are not material.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The veteran has proffered little in the way of "new" 
evidence as to this claim inasmuch as it only shows ongoing 
treatment for various unrelated conditions.  Accordingly, the 
Board finds that new and material evidence has not been 
received with regard to the veteran's claim for service 
connection for hysterectomy and bilateral salpingo-
oophorectomy associated with benign fibroid tumors.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


II. Hypertension

Factual Back ground

Service connection for hypertension was initially granted in 
January 1993 on the service medical records showing diagnosis 
and treatment of hypertension in April 1985 and a September 
1992 VA examination report which disclosed hypertension 
poorly controlled on medication with blood pressure readings 
of 150/100, 150/100 and 150/110.  A 10 percent evaluation was 
assigned, effective July 16, 1992.

In January 1998, the evaluation was increased to 40 percent 
based on outpatient treatment records dated from September 
1994 to October 1997 which showed elevated blood pressure 
with diastolic pressure predominantly 100 and complaints of 
chest pain, treated with medication, diet and exercise.  On 
VA examination in November 1997 the veteran gave a history of 
hypertension which had been increasingly difficult to control 
despite the use of different mediations.  When she 
discontinues the medication she develops swelling of her 
ankles and has two-pillow orthopnea but was not aware of any 
specific heart problems.  The veteran complained of left 
lower chest pain on lying down which was not felt to be 
related to her heart.  She complained of headaches, shortness 
of breath and that she could not walk for more than 1/4 mile or 
climb one flight of stairs before she had to stop and rest.  
Examination revealed cardiac dullness 1-inch to the left of 
the midcostal line.  Blood pressure readings were 144/126, 
176/126 and 194/130.  Chest X-rays showed no acute 
cardiopulmonary disease but an echocardiogram was borderline 
abnormal.  The diagnosis was severe hypertension uncontrolled 
with medication.  The 40 percent evaluation was assigned 
effective August 21, 1997.

In August 1999, the RO proposed reducing the evaluation for 
hypertension to 20 percent on the basis of outpatient 
treatment reports from January 1998 to March 1999.  These 
records contain approximately 20 blood pressure readings 
ranging from 151/91 to 159/118.  The majority of the 
diastolic readings were predominantly in the range of 90-110.  
On VA examination in June 1999 blood pressure readings were 
recorded as 190/110, 170/110 and 190/110.  Examination of the 
chest was unremarkable and no heart abnormalities were noted.  
The veteran was notified the following month and given an 
opportunity to submit additional medical evidence to show 
that the proposed reduction should not be made.  She 
submitted VA outpatient treatment records dated from November 
1998 to July 1999 with blood pressure readings of 186/102, 
198/116, 134/98, and 144/98.  In June 1999, he did have a 
blood pressure reading of 190/120.

A November 1999 rating decision reduced the rating for 
hypertension to 20 percent, effective from February 2000.  

The veteran testified during an August 2000 videoconference 
hearing that she has difficulty controlling her blood 
pressure with medication.  She also testified that she must 
watch her diet and salt intake.  She reported that she has 
bad headaches and other times experienced light-headedness as 
well as chest pain.  She testified that she has been on many 
medications but has been unable to tolerate the side effects 
of any of them.  The veteran's representative concluded by 
requesting that the Board review all of the evidence with 
respect to the veteran's claim, thereby waiving consideration 
by the agency of original jurisdiction for the material for 
the period July 1999 to the present.  38 C.F.R. § 20.1304(c) 
(2000).

Additional evidence was received by the RO consisting of VA 
outpatient treatment records dated from October 1999 to 
August 2000 with blood pressure readings of 170/98, 178/108, 
178/107, 184/104, 188/106, 162/102, 190/112 and 180/114 .  
The most recent entry shows that in August 2000 the veteran 
was seen for hypertension management.  She was recently put 
on the blood pressure medication Nifedipine in addition to 
her current medication Clonidine.  The examiner noted the 
veteran had been on many blood pressure agents,  including 
HCTZ, BB, Amlodipine, Terazosin, Irbesartan, and Clonidine 
and had experienced some sort of adverse side effect on each 
medication.  The examiner reported that her blood pressure 
remained uncontrolled on the current regimen and she was 
started on Verapamil.  Blood pressure readings at this time 
were 204/116, 170/102 and 174/100.

Analysis

As a preliminary matter, the Board notes that the veteran has 
appealed only the reduction of the evaluation for 
hypertension.  The veteran does not contend, and the evidence 
does not reflect, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 3.105(e) 
(requiring, inter alia, notification of the proposed 
reduction in evaluation, a statement of the facts and reasons 
for such reduction, and an opportunity to submit evidence 
against a proposed reduction).  Therefore, the Board will 
focus only upon the propriety of the reduction, and (given 
the submission of post-reduction evidence in connection with 
the restoration question during the pendency of the appeal) 
whether, since the effective date of the reduction, the 
record presents a basis for a higher evaluation.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 
2 Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c) (2000).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c) (2000).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski , 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.  

As to the above, however, the Board notes that under 38 
C.F.R. § 3.344(c) (2000), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, since the 40 percent evaluation was 
granted in January 1998 effective August 1997, and reduced to 
20 percent in November 1999, effective February 2000, it had 
not been in effect for the requisite period of time.  As 
such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
directly applicable in this instance.

Having decided that the process required to reduce the 
veteran's hypertension rating was correctly followed by the 
RO, the next question to be addressed is whether the evidence 
and other legal authority supported the reduction.

Under Diagnostic Code 7101 for arterial hypertension a 40 
percent evaluation requires diastolic pressure readings 
predominantly 120 or more.  A 20 percent evaluation requires 
diastolic pressure reading predominantly 110 or more.  38 
C.F.R. § 4.104, Code 7101 (2000).

The evidence of record reflects that the veteran's 
hypertension was increased from 10 percent to 40 percent 
disabling in January 1998 based on the results of a VA 
compensation examination conducted in November 1997 and VA 
outpatient treatment reports dated from September 1994 to 
October 1997.  The 40 percent rating was assigned effective 
from August 21, 1997, the date of the veteran's claim seeking 
an increased rating for this disability.  Clinical findings 
on the aforementioned November 1997 VA examination disclosed 
that she had complaints of chest pain and blood pressure 
readings of 144/126, 1176/126, and 194/130.  Based on the 
blood pressure readings taken on this examination, which 
showed predominately diastolic readings above 120 - findings 
which matched the criteria for a 40 percent rating under 
Diagnostic Code 7101 - the RO awarded an increased disability 
rating to 40 percent by the aforementioned rating decision in 
January 1998.

The evidence, which predated the proposed reduction action, 
clearly supported the 40 percent rating under Code 7101 based 
on multiple blood pressure readings showing diastolic 
pressure of 120 or more.  However, since her VA examination 
in November 1997, the medical evidence shows that her 
disability has remained unchanged as far as the diagnosis 
(hypertension), and consistency of blood pressure readings 
(diastolic readings predominantly below 120).  VA outpatient 
reports dated between 1999 and 2000 show treatment mainly for 
unrelated medical conditions on an acute basis, although the 
veteran's high blood pressure continued to be monitored and 
treated with anti-hypertensive medications.  Multiple blood 
pressure readings taken at various times over this period of 
treatment showed diastolic readings in the range of 91 to 
118.  The veteran was evaluated on a VA compensation 
examination conducted in June 1999, which showed blood 
pressure readings were recorded as 190/110, 170/110 and 
190/110.  However, there was one reading of 190/120 in June 
1999.

In short, while the veteran's condition has been described as 
uncontrolled arterial hypertension, diastolic blood pressures 
predominantly 120 or more have not been shown during the past 
several years.  The veteran's increase to 40 percent, granted 
pursuant to a rating decision issued in January 1998, was 
based entirely on the report of one single VA medical 
examination, which included three diastolic readings of more 
than 120.  The reduction was based on consideration of VA 
treatment records and examination reports, all of which 
included multiple diastolic blood pressure readings taken on 
multiple occasions with only one isolated reading of 120 or 
more.

The medical evidence at the time of the November 1999 rating 
decision reflected significant improvement in the health, as 
compared to the evidence present at the time of the January 
1998 rating decision.  As such, the Board finds that the 
rating reduction for hypertension from 40 percent to 20 
percent was proper.  

Furthermore, after careful review of the evidence associated 
with the claims file after the effective date of the 
reduction, the Board also finds no basis for assignment of an 
evaluation in excess of 20 percent for hypertension since 
February 1, 2000.  As noted above, VA outpatient treatment 
records from January 2000 to August 2000 do not show 
hypertension with diastolic readings of 120 or more.  These 
records contain approximately 10 blood pressure readings 
ranging from 170/98 to 204/116, with readings predominately 
in the range of 100-110.


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for hysterectomy and 
bilateral salpingo-oophorectomy associated with benign 
fibroid tumors, the appeal is denied.

As the November 1999 reduction of the rating for the 
veteran's service-connected hypertension was proper, 
restoration of the 40 percent rating for that disability, 
effective February 1, 2000 is denied.



A rating in excess of 20 percent for hypertension, since the 
February 1, 2000 reduction is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 


